DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to the applicant’s reply filed November 5, 2021.   In the applicant’s reply; no claims were amended, cancelled, or added.  Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer 
The terminal disclaimer filed on November 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,902,585 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on November 5, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 30, 2021.
Applicant’s filing of a terminal disclaimer overcomes the rejections of Claims 1-20 on the ground of non-statutory double patenting as being unpatentable over Claims 1-18 of prior U.S. Patent No. 10,902,585 B1 ( issued from parent application US 15/924,706), and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the objection to the title of the specification, and the rejection is hereby withdrawn. 
Applicant’s arguments are persuasive and overcome the rejections of Claims 1, 11 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by NARDELLI, P., et al.; "Deep-Learning Strategy for Pulmonary Artery-Vein Classification of Non-Contrast CT Images”, 2017 IEEE 14th International Symposium on Biomedical Imaging (ISBI 2017); pgs. 384-387, hereby referred to as “Nardelli”, and the rejection is hereby withdrawn.
 
Applicants' arguments filed on November 5, 2021 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 
Applicant argues that “Gao is completely silent with regard to utilizing a trained CNN to segment an object of interest from 3D CTA data”, and the teachings if Gao for a cascaded deep convolutional neural network does not teach “applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data”. 
Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Applicant’s disclosure describes “segmentation” in the following contexts in paragraphs [0005]: 
[0005] The CTA process may include processes for segmenting structures in the image data, such as the vasculature and/or the bone structures. Such segmentation typically involves identifying which voxels of the image data are associated with a particular structure or structures of interest. Segmented structures may then be viewed outside of the context of the remainder of the image data or may be masked from the remainder of the image data to allow otherwise obstructed structure to be viewed.
detection structure comprising: (1) a first stage employing a first convolutional neural network to screen all possible locations in each 2D slice of the segmented medical images by a sliding window methodology to identify one or more candidate locations; and (2) a second stage employing a second convolutional neural network to screen 3D volumes constructed from the candidate locations by selecting at least one random location within each volume with a random scale and a random viewing angle to identify one or more refined locations and classifying the refined locations” (column 7 lines 47-67). These features are further described in columns 13 and 14, portions of which are copied below for clarity of claim interpretation:
Gao: Column 13 lines 12-47, Referring to FIG. 2, a first stage starts with a step 200 taking medical images of a 3D scan after pre-processing. On the other hand, one or more off-line trained DCNN models 205 are fed into the analysis. The step 210 uses the DCNN models to process segmented regions on individual 2D transversal slices. In some embodiments, the DCNN is applied based on a sliding window methodology. In various further embodiments, the sliding window comprises a window of less than 10 pixels by less than 10 pixels, less than 20 pixels by less than 20 pixels, less than 30 pixels by less than 30 pixels, less than 50 pixels by less than 50 pixels, less than 100 pixels by less than 100 pixels, or less than 200 pixels by less than 200 pixels, including increments therein. In this particular embodiment, the DCNN has three convolutional layers and two fully connected layers. Further in this embodiment, step 220 resizes the network output of each slice into the original image size. In still further embodiments, step 230 applies a threshold to generate a binary mask to identify candidate locations of diagnostic features. In some cases, the candidate locations comprise less than 10% of the locations in the 2D slices of the segmented medical images. In some embodiments, the threshold in step 230 is selected based on a receiver operating characteristic (ROC) analysis of the first stage DCNN…. Finally, the binary mask is propagated to a second stage detection.
So the Examiner considers “identifying which voxels of the image data are associated with a particular structure or structures of interest” followed by a “masking” operation to be Applicants' “segmentation”, within the broad meaning of the term. This definition is clearly defined within the scope of the disclosure, and no additional features regarding the manner of segmentation is further relied on within the claimed features. The Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977, and the rejection of record over the prior art is maintained below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US PGPub US 2008/0287803 A1), hereby referred to as “Li”, in view of Gao et al. (US Patent 9,589,374 B1, hereby referred to as “Gao”). 
Claims 1, 11 and 16. 
Li teaches: 
-; 1. A method for analyzing computed tomography angiography (CTA) data, comprising: / 11. One or more non-transitory computer-readable media encoding one or more processor-executable routines, wherein the one or more routines, when executed by a  (Li: abstract, [0016]-[0019], Figure 1, A system and method to display a four-dimensional (4D) model of an imaged anatomy is provided. The system comprises a controller, and an imaging system including an imaging probe in communication with the controller. The imaging probe can acquire generally real-time, 3D image data relative to a direction of image acquisition along an imaging plane. The system also includes a tracking system in communication with the controller. The tracking system includes at least one tracking element integrated with the imaging probe. The system is operable to process the generally real-time, 3D image data acquired by the imaging probe relative to generally real-time tracking information acquired by the tracking system so as to display the 4D model of the imaged anatomy.) 
-; 1. receiving, at a processor, three-dimensional (3D) CTA data; / 11. receiving three-dimensional (3D) CTA data; / 16. receiving three-dimensional (3D) CTA data; (Li: [0016] FIG. 1 generally illustrates an embodiment of a system 100 operable to create a full-view three- or four-dimensional (3D or 4D) image or model from a series of generally real-time, acquired 3D or 4D image data (e.g., ultrasound) relative to tracked position information of an imaging probe (e.g., catheter 105) traveling through the imaged subject 110 [0018] The image acquisition system 115 can be operable to generate static images acquired by static imaging detectors ( e.g., CT systems, MRI systems, etc.) prior to a medical procedure, or real-time images acquired with real-time imaging detectors ( e.g., angiographic systems, fluoroscopic systems, laparoscopic systems, endoscopic systems, etc.) during the medical procedure.)
 (Li: [0021]-[0026], Figure 2, [0027] As illustrated in FIG. 3, an embodiment of the tracking system 125 includes an array or series of microsensors or tracking elements 185, 190, 195, 200 connected (e.g., via a hard-wired or wireless connection) to communicate position data to the controller 134 (See FIG. 1).) 
-; 1. applying, the processor to the 3D CTA data to extract the objects of interest from the 3D CTA data; / 11. applying, the processor, to the 3D CTA data to extract the objects of interest from the 3D CTA data; / 16. applying, the processor, to the 3D CTA data to extract the objects of interest from the 3D CTA data; (Li: [0055] An embodiment of the system 100 is operable to extract the location of voxels from the acquired image data correlated to the imaging of the ultrasonic markers 202. In this way, the location of the ultrasonic markers 202 may be tracked with respect to the ICE catheter 105 or ablation catheter 184, or vice versa. [0056] An embodiment of the system 100 includes a software having image processing programs operable to extract the locations of the ultrasonic markers 202 from the acquired generally real-time, 3D or 4D image data)
-; 1. and generating, via the processor, a CTA image volume that only includes the objects of interest. / 11. and generating a CTA image volume that only includes the objects of interest. / 16. and generating a CTA image volume that only includes the objects of interest; and a processing component configured to access and execute the (Li: [0022], [0050] An embodiment of the method 300 further includes a step 355 of acquiring image data ( e.g., scan) of the anatomy of interest of the imaged subject 110. An embodiment of the step of acquiring image data includes generating a series of partial-views 358 of 3D or 4D image data from real-time image data acquired while rotating the ICE catheter 105 around the longitudinal axis 180 (See FIG. 2) that extends through the center of the ICE catheter 105. Image acquisition with the catheter 105 can include more general motion in addition to rotation of the transducer array 150 about axis 180. The motor 155 can provide some range of rotation of the transducer array 150 to generate a 4D model 112 with an enhanced field of view. To image an entire "anatomy of interest" ( e.g. an entire chamber of the heart), the imaging catheter 105 can be deflected, advanced, or retracted in addition to rotation of the transducer array 150.)
Li does not teach: 
1. a trained convolutional neural network to segment the objects of interest from the 3D CTA data; / 11. a trained convolutional neural network to segment the objects of interest from the 3D CTA data; / 16. a trained convolutional neural network to segment the objects of interest from the 3D CTA data;
Gao teaches
-; 1. A method for analyzing computed tomography angiography (CTA) data, comprising: / 11. One or more non-transitory computer-readable media encoding one or more processor-executable routines, wherein the one or more routines, when executed by a processor, cause acts to be performed comprising: / 16. A processor-based system, comprising: a memory structure encoding one or more processor-executable routines,  (Gao: abstract, column 1 lines 65-67, column 2 lines 1-67, column 3 lines 1-35)
-; 1. receiving, at a processor, three-dimensional (3D) CTA data; / 11. receiving three-dimensional (3D) CTA data; / 16. receiving three-dimensional (3D) CTA data; (Gao: column 7 lines 40-67, column 8 lines 1-10; Described herein, in certain embodiments is a computer-implemented system comprising: a digital processing device comprising: at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the digital processing device to create an application applying deep convolutional neural networks to medical images to generate a real-time or near real-time diagnosis or diagnostic recommendation, the application comprising: (a) a software module performing image segmentation of a plurality of medical images, the image segmentation comprising isolating a region of interest from each image; (b) a software module applying a cascaded deep convolutional neural network detection structure to the segmented images, In some embodiments, the medical images are from a CT scan, a PET/CT scan, a SPECT scan, an MRI, an ultrasound, an X-ray, a mammogram, an angiogram, a fluorogram, a microgram, or a combination thereof.) 
-; 1. automatically, via the processor, detecting objects of interest within the 3D CTA data, wherein automatically detecting the objects of interest within the CTA data comprises / 11. automatically detecting objects of interest within the 3D CTA data, wherein automatically detecting the objects of interest within the CTA data comprises/ 16. automatically detecting objects of interest within the 3D CTA data, wherein automatically detecting the objects of interest within the CTA data comprises (Gao: column 7 lines 47-67, the detection structure comprising: (1) a first stage employing a first convolutional neural network to screen all possible locations in each 2D slice of the segmented medical images by a sliding window methodology to identify one or more candidate locations; and (2) a second stage employing a second convolutional neural network to screen 3D volumes constructed from the candidate locations by selecting at least one random location within each volume with a random scale and a random viewing angle to identify one or more refined locations and classifying the refined locations; and ( c) a software module automatically generating a report comprising a diagnosis or diagnostic recommendation.)
-; 1. applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data; / 11. applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data; / 16. applying, via the processor, a trained convolutional neural network to the 3D CTA data to segment the objects of interest from the 3D CTA data; (Gao: column 7 lines 47-67, the detection structure comprising: (1) a first stage employing a first convolutional neural network to screen all possible locations in each 2D slice of the segmented medical images by a sliding window methodology to identify one or more candidate locations; and (2) a second stage employing a second convolutional neural network to screen 3D volumes constructed from the candidate locations by selecting at least one random location within each volume with a random scale and a random viewing angle to identify one or more refined locations and classifying the refined locations; column 13 lines 12-47, Referring to FIG. 2, a first stage starts with a step 200 taking medical images of a 3D scan after pre-processing. On the other hand, one or more off-line trained DCNN models 205 are fed into the analysis. The step 210 uses the DCNN models to process segmented regions on individual 2D transversal slices. In some embodiments, the DCNN is applied based on a sliding window methodology. In various further embodiments, the sliding window comprises a window of less than 10 pixels by less than 10 pixels, less than 20 pixels by less than 20 pixels, less than 30 pixels by less than 30 pixels, less than 50 pixels by less than 50 pixels, less than 100 pixels by less than 100 pixels, or less than 200 pixels by less than 200 pixels, including increments therein. In this particular embodiment, the DCNN has three convolutional layers and two fully connected layers. Further in this embodiment, step 220 resizes the network output of each slice into the original image size. In still further embodiments, step 230 applies a threshold to generate a binary mask to identify candidate locations of diagnostic features. In some cases, the candidate locations comprise less than 10% of the locations in the 2D slices of the segmented medical images. In some embodiments, the threshold in step 230 is selected based on a receiver operating characteristic (ROC) analysis of the first stage DCNN…. Finally, the binary mask is propagated to a second stage detection.)
-; 1. and generating, via the processor, a CTA image volume that only includes the objects of interest. / 11. and generating a CTA image volume that only includes the objects of interest. / 16. and generating a CTA image volume that only includes the objects of interest; and a processing component configured to access and execute the one or more routines encoded by the memory structure. (Gao: column 13 lines 1-63, Cascaded Deep Convolutional Neural Network Detection Structure – In various embodiments, the platforms, systems, media, and methods described herein include a cascaded deep convolution neural network (DCNN) detection structure, or use of the same. In some embodiments, the detection structure comprises two or more deep convolution neural networks in two stages. Referring again to FIG. 1, a cascaded DCNN detection structure includes a first stage DCNN for initial screening 130 and a second stage DCNN for refined detection 135.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Li with the teaching of Gao as they are both directed towards the same field of endeavor of medical image reconstruction for cardiac image data. The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Li in order to improve the overall rate of reconstruction using neural network processing for accuracy and efficiency. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li, while the teaching of Gao continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving the overall reconstruction process to leverage neural networks for accuracy and efficiency of CTA data. It is for at least these reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 2, 12 and 17. 
The combination of Li and Gao teaches: 2. The method of claim 1, wherein the objects of interest comprise arteries, veins, soft tissue, or bone. / 12. The one or more non-transitory computer-readable media of claim 11, wherein the objects of interest comprise arteries, veins, soft tissue, or bone. / 17. The processor-based system of claim 16, wherein the objects of interest comprise arteries, veins, soft tissue, or bone. (Li: [0046] An embodiment of the registering and/or calibrating step 335 includes the step of rigidly attaching at least one dynamic reference micro sensor or tracking element 185, 190, 195 or 200 (See FIG. 2) at the imaged anatomy. An example of this step includes integrating the dynamic reference microsensor at the distal end of a (steerable) catheter (e.g., dynamic reference catheter) 105 (See FIG. 2), and delivering and anchoring the at least one dynamic reference tracking element 185, 190, 195, or 200 (See FIG. 2) at the imaged organ, e.g. the heart. According to another embodiment, the dynamic reference can be independent and separate of the catheter 105. Gao: column 12 lines 50-62, Referring again to FIG. 1, when pre-processing 100 is complete, a segmentation 125 on a region of interest is performed. In further embodiments, a region of interest is an organ, a chamber, a tissue structure, a component of an organ, or a part of an organ. In still further embodiments, segmented images are processed under the first stage DCNN for initial screening 130. In still further embodiments, the segmented images are processed under the second stage DCNN for refined detection 135. Analysis results of DCNN are under post-processing for statistical analysis 140, for example lung nodule identification. A final step 145 comprises customizable results presentation.)

Claims 8, 13 and 18. 
The combination of Li and Gao teaches: 8. The method of claim 1, comprising automatically, via the processor, reformatting the CTA image volume to generate one or more two-dimensional (2D) CTA images. / 13. The one or more non-transitory computer-readable media of claim 11, wherein the one or more routines, when executed by the processor, cause acts to be performed comprising automatically reformatting the CTA image volume to generate one or more two- dimensional (2D) CTA images. / 18. The processor-based system of claim 16, wherein the one or more routines, when executed by the processing component, cause acts to be performed comprising automatically reformatting the CTA image volume to generate one or more two- dimensional (2D) CTA images. (Gao: column 9 lines 12-47, Referring to FIG. 2, a first stage starts with a step 200 taking medical images of a 3D scan after pre-processing. On the other hand, one or more off-line trained DCNN models 205 are fed into the analysis. The step 210 uses the DCNN models to process segmented regions on individual 2D transversal slices. In some embodiments, the DCNN is applied based on a sliding window methodology. In various further embodiments, the sliding window comprises a window of less than 10 pixels by less than 10 pixels, less than 20 pixels by less than 20 pixels, less than 30 pixels by less than 30 pixels, less than 50 pixels by less than 50 pixels, less than 100 pixels by less than 100 pixels, or less than 200 pixels by less than 200 pixels, including increments therein. In a particular embodiment, the sliding window is a window of about 31 pixels by about 31 pixels. In this particular embodiment, the DCNN has three convolutional layers and two fully connected layers. Further in this embodiment, step 220 resizes the network output of each slice into the original image size. In still further embodiments, step 230 applies a threshold to generate a binary mask to identify candidate locations of diagnostic features. In some cases, the candidate locations comprise less than 10% of the locations in the 2D slices of the segmented medical images. column 13 lines 1-63, Cascaded Deep Convolutional Neural Network Detection Structure)

Claims 9, 14 and 19. 
The combination of Li and Gao teaches: 9. The method of claim 8, wherein automatically reformatting the CTA image volume comprises applying, via the processor, the trained convolutional neural network to the CTA image volume to reformat the CTA image volume. / 14. The one or more non-transitory computer-readable media of claim 13, wherein automatically reformatting the CTA image volume comprises applying the trained convolutional neural network to the CTA image volume to reformat the CTA image volume. / 19. The processor-based system of claim 18, wherein automatically reformatting the CTA image volume comprises (Gao: column 9 lines 12-47, Referring to FIG. 2, a first stage starts with a step 200 taking medical images of a 3D scan after pre-processing. On the other hand, one or more off-line trained DCNN models 205 are fed into the analysis. The step 210 uses the DCNN models to process segmented regions on individual 2D transversal slices. In some embodiments, the DCNN is applied based on a sliding window methodology. In various further embodiments, the sliding window comprises a window of less than 10 pixels by less than 10 pixels, less than 20 pixels by less than 20 pixels, less than 30 pixels by less than 30 pixels, less than 50 pixels by less than 50 pixels, less than 100 pixels by less than 100 pixels, or less than 200 pixels by less than 200 pixels, including increments therein. In a particular embodiment, the sliding window is a window of about 31 pixels by about 31 pixels. In this particular embodiment, the DCNN has three convolutional layers and two fully connected layers. Further in this embodiment, step 220 resizes the network output of each slice into the original image size. In still further embodiments, step 230 applies a threshold to generate a binary mask to identify candidate locations of diagnostic features. In some cases, the candidate locations comprise less than 10% of the locations in the 2D slices of the segmented medical images. Column 13 lines 1-63, Cascaded Deep Convolutional Neural Network Detection Structure)

Claims 10, 15 and 20. 
The combination of Li and Gao teaches: 10. The method of claim 9, wherein the trained convolutional neural network, via the processor, in reformatting the CTA image volume identifies an anatomical location of the objects of interest within the CTA image volume and determines a desired orientation of the one or more 2D CTA images. / 15. The one or more non-transitory computer-readable media of claim 14, wherein the trained convolutional neural (Gao: column 15 lines 60-67, column 16 lines 1-7, In some embodiments, the first and second convolutional neural networks are trained to identify critical clinical signs of a disease. In some embodiments, the first and second convolutional neural networks are trained using medical images labeled by a human expert and subjected to preprocessing to normalize image format, image slice spacing, image intensity, image contract, and image orientation. In some embodiments, the first and second convolutional neural networks are trained using medical images balanced for normal and disease locations)

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejections of record.
Claims 3-7 are not rejected because the prior art fails to teach the method of Claim 3, which specifically comprises the following features in combination with other recited limitations: 
-; 3. The method of claim 1, comprising: receiving, at the processor, four-dimensional (4D) CTA data; generating, via the processor, non time-resolved CTA data from the 4D CTA data; generating, via the processor, a first set of 4D images including veins only 
-; 4. The method of claim 1, comprising training, via the processor, a convolutional neural network utilizing the non time-resolved CTA data, the first set of 4D images, and the second set of 4D images to generate the trained convolutional neural network.
-; 5. The method of claim 4, comprising training, via the processor, a convolutional neural network utilizing the non time-resolved CTA data, the first set of 4D images, or the second set of 4D images to generate the trained convolutional neural network.
-; 6. The method of claim 4, wherein generating the non time-resolved CTA data comprises applying, via the processor, a weighted average to the 4D CTA data.
-; 7. The method of claim 4, wherein generating the first and second sets of 4D images comprises performing, via the processor, 4D segmentation on the 4D CTA data.
Likewise dependent Claims 5-7 are dependent upon Claim 4, and are not rejected over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

February 2, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662